DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 and  October 5, 2020 has been entered.
2.1.	Applicant’s Amendments to Claims, Abstract and Arguments filed on October 5, 2020 are acknowledged.
2.2.	Claim 4 has been canceled with instant Amendment. Claim 9-14 have been withdrawn. Claims 1 and 6  have been amended by eliminating several members  of the  Markush group with respect to diol (B) : "  at least one cyclic diol unit (B) selected from the group consisting of spiroglycol and tricycle [5.2.1.02,6] decanedimethanol (TCDDM). Support for this amendment was found in original claim 1.   Therefore,  no New matter has been introduced with instant Amendment. 
2.3.	It is noted that even though Claim 1 exclude presence of EG ( ethylene glycol) in the polyester composition, scope of this claim is open to presence any other glycol ( different from EG), including CHDM due to open language "comprising".
New Grounds of Rejection are introduced ( see below) in order to meet limitations of Claims 1-3 and 5-8.
 Thus, Claims 1-3 and 5 – 8 are active and will be examined on the merits.
3.	Abstract filed on December 5, 2020 is acknowledged and accepted.
     Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as obvious over  Yoshitaka et al (JP 2011-190349 – hereafter Y49–  Abstract and Translation are provided).
4.1.	Regarding Claims 1-3 and 5-8 Y49 disclosed copolyester having excellent
heat resistance and good storage stability ( see Abstract), wherein copolyester comprising dicarboxylic acid component and diol component ( see [0008], which comprises Isosorbide and ( see [0014]) TCD ( tricyclodecane dimethanol) – diol obtained as a derivative from tricyclo[5.2.1.0 2.6] decane  as it required by Claim 1. Note that Tg ( glass transition temperature ) of polyesters disclosed by Y49 is higher than 100 0C. ( [0008]) and copolyester doesn't required presence of EG or CHDM units.
4.2.	Regarding presence of Isosorbide and TCD in the diol component (see [0008]), note that Isosorbide is present in the range from 3 to 50 mol% and TCD is present in the range from 20 to 80 mol% based on 100 mole% of all diols and dicarboxylic acid (A) based on 100 mole% of all acids ( see [0012]. Therefore, Isosorbide is present in the amount from about 1.5 mole% to 25 mole% and TCD is present in the amount from about 10 to 40 mole% and dicarboxylic component (A) is presence in the amount of 
4.3.	Therefore, Y49 renders obvious Applicant’s claimed subject matter as it well established in the art : “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
4.4.	Foe same reason, because Y49 disclosed copolyester which comprises same components in same or overlapping ranges that  it would be expected that polyester as taught by Y49 would have same properties, including  same semi-crystalline  or amorphous morphology , depending on the ratio of diols, if obtained and tested.
Response to Arguments
5.	Applicant’s arguments have been considered but are moot in view of  New ground of Rejection. Arguments do not applied to  any reference used in  the instant Rejection. 
                                                          Conclusion
            	      THIS ACTION IS NOT MADE FINAL.  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by 






/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763